Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 10, 11, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindmark et al (US 7,849,559).  Lindmark discloses:
With regard to claim 1 - An energy absorbing structure comprising: 
a base 13; 
a loading platform 22 spaced apart from the base 13; 
a pair of side supports 15, 16 projecting from the base 13 toward the loading platform 22; 
a center support 12 projecting from the loading platform 22 toward the base 13; and 
a pair of flexible segments 14 extending from the side supports 15, 16 to the center support 12 and connecting the side supports 15, 16 to the center support 12, the flexible segments 14 having straight edges and curved surfaces 20, 21 disposed between the straight edges, wherein the straight edges extend from the side supports 15, 16 to the center support 12 and are oriented at an oblique angle relative to the base 13, and each of the curved surfaces 20, 21 faces the base 13.



With regard to claim 8 - wherein when a load is applied to the loading platform 22 in a direction that urges the loading platform toward the base 13, the flexible segments are configured to elastically deform while absorbing energy.

With regard to claim 10 - wherein each of the side supports 15, 16 includes a vertical wall and an angled wall, the vertical wall being oriented at a right angle relative to the base 13, the angled wall being oriented at the same oblique angle relative to the base at which the flexible segments are oriented relative to the base (see below).

    PNG
    media_image1.png
    766
    849
    media_image1.png
    Greyscale


With regard to claim 11 - wherein the center support 12 includes a vertical wall and a pair of angled walls, the vertical wall of the center support 12 being oriented at a right angle relative to the loading platform 13, each of the angled walls of the center support 12 being oriented at the same oblique angle relative to the loading platform 22 at which the flexible segments are oriented relative to the base (see the marked up figure above).




With regard to claim 15 - A hood impact mitigation assembly comprising: 
a vehicle hood having a top surface and an underside surface; 
a vehicle component disposed underneath the vehicle hood, the vehicle component having a top surface facing the underside surface of the vehicle hood; and 
an energy absorbing structure disposed between the vehicle hood and the vehicle component and attached to one of the underside surface of the vehicle hood and the top surface of the vehicle component (“FIG. 1 shows a schematic illustration of a hood stop 11 having an upper section 12 adapted to be disposed below a lower surface of the hood (not shown) and a lower section 13 adapted to be attached to the body, frame or other portion or component of the vehicle that underlies the hood when the hood is closed. The hood stop 11 further includes an impact absorbing section 14 disposed between the upper and lower sections 12, 13 and comprising three collapsible supporting members 15, 16, 17 arranged to diverge from one another as they extend from the upper section 12 towards the lower section 13.” – column 4, lines 6-16), the energy absorbing structure including: 
a base 13; 
a loading platform 22 spaced apart from the base; 
a pair of side supports 15, 16 projecting from the base 13 toward the loading platform; 
a center support 12 projecting from the loading platform 22 toward the base 13; and 


With regard to claim 16 - wherein the energy absorbing structure 11 is attached to the underside surface of the vehicle hood.

With regard to claim 18 - wherein when a load is applied to the loading platform 22 in a direction that urges the loading platform 22 toward the base 13, the flexible segments are configured to elastically deform while absorbing energy (“In operation, each supporting member is arranged to deform resiliently away (outwardly) from the central axis X when the hood stop is subjected to an impact force up to a predetermined limit.” – column 5, lines 17-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 3, 4, 6, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ostaszewski (US 5,529,277) in view of Duperray et al (US 2001/0037538).  Ostaszewski discloses:
With regard to claim 1 - An energy absorbing structure comprising: 
a base 102; 
a loading platform 106 spaced apart from the base 102; 
a pair of side supports projecting from the base 102 toward the loading platform 106 (see the support portion projecting upward from the center of the top surface of base 102 in Fig. 4); 
a center support 104 projecting from the loading platform 106 toward the base 102; and 
a pair of flexible segments 112, 114 extending from the side supports to the center support 104 and connecting the side supports to the center support 104, the flexible segments 112, 114 having straight edges (see Fig. 3), wherein the straight edges extend from the side supports.
Ostaszewski fails to disclose curved surfaces disposed between the straight edges.  Duperray teaches a damping and articulating joint comprising a plurality of flexible segments 3 disposed between two components A1, A2, wherein the flexible segments 3 are have straight edges and curved surfaces disposed between said straight edges so as to give said flexible segments 3 driving torque to return them to their resting position (¶[0019]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the energy absorbing structure of Ostaszewski with the teaching of Duperray such that the flexible segments include a curved surface disposed between the straight edges to help bias the structure to its resting position when acted upon.

With regard to claim 3, Ostaszewski discloses that the material from which the flexure elements are constructed is also not critical.  However, Ostaszewski fails to explicitly disclose wherein the base, the side supports, the loading platform, and the center support are formed from a first material; and the 

With regard to claim 4, Duperray teaches wherein the second material has a greater elastic limit than the first material for the reason stated above.

With regard to claim 6, Ostaszewski discloses wherein the oblique angle at which the flexible segments 112, 114 are oriented relative to the base 102 is an angle between 5 degrees and 95 degrees (see Fig. 5).

With regard to claim 8, Ostaszewski discloses wherein when a load is applied to the loading platform 104 in a direction that urges the loading platform toward the base 102, the flexible segments are configured to elastically deform while absorbing energy.

With regard to claim 9, Ostaszewski discloses wherein when the loading platform moves 104 closer to the base as the flexible segments 112, 114 elastically deform in response to the load, the flexible segments 112, 114 counteract the load with a biasing force that urges the loading platform to return to its original position (see spring hinges, Abstract).



With regard to claim 11, Ostaszewski discloses wherein the center support 104 includes a vertical (side) wall and a pair of angled (top) walls, the vertical wall of the center support 104 being oriented at a right angle relative to the loading platform 106, each of the angled walls of the center support 104 being oriented at the same oblique angle relative to the loading platform 106 at which the flexible segments 112, 114 are oriented relative to the base 102 (see Figs. 2 and 5).

With regard to claim 12, Ostaszewski fails to disclose wherein each of the angled walls of the side supports define curved slots that receive first ends of the flexible segments, and each of the angled walls of the center support define curved slots that receive second ends of the flexible segments opposite of the first ends.  Duperray teaches curved slots in each of the components A1 and A2 in which the flexible segments are received to hold them firmly in place, thus increasing the stiffness of the terminal portions of the flexible segments and improve the damping function of the flexible segment (¶[0022]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the energy absorbing structure of Ostaszewski with the teaching of Duperray such that the ends of the flexible segments are retained within curved slots to help provide damping function to the segments.

With regard to claim 13, Ostaszewski fails to disclose wherein the curved surfaces of each of the flexible segments include a convex surface that faces the base and a concave surface that faces the loading .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ostaszewski and Duperray, as applied to claims 1, 3, 4, 6, and 8-13 above, and further in view of Hector, Jr. et al (US 10,092,055).  Ostaszewski discloses the flexible segments as being made from spring steel but fails to disclose the other components as being formed from a polymer material.  Hector teaches a local energy absorber having support portions 34 formed from a polymer material and flexible segments 21 formed from metal.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the energy absorbing structure of Ostaszewski and Duperray with the teaching of Hector such that the first material is a polymer material to provide the desired material properties at all temperatures.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ostaszewski and Duperray.  
Ostaszewski and Duperray fail to disclose wherein each of the flexible segments has a length that extends from one of the side supports to the center support, and the length is a multiple of a product of a radius of curvature of the curved surfaces and an angle by which the curved surfaces extend around their respective loci.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to form each of the flexible segments to have a length that extends from one of the side supports to the center support, and the length is a multiple of a product of a radius of curvature of .

Claims 2-5, 9, 12, 13, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindmark in view of Duperray.  Lindmark discloses the base 13 and the side supports 15, 16 are integrally formed as a single piece.  With regard to claim 2, the loading platform corresponds with portion 12 of Lindmark, which is integral with center support 18.  Lindmark further discloses forming a weakness 20, 21,corresponding to the claimed flexible segments, to act as a damping hinge for the energy absorbing structure.  Lindmark fails to disclose, however, wherein the base and the side supports are integrally formed as a single piece, the loading platform and the center support are integrally formed as a single piece, and the flexible segments are formed separate from the base, the side supports, the loading platform, and the center support.  Duperray teaches a damping and articulating joint comprising a plurality of flexible segments 3 disposed between two components A1, A2, wherein the flexible segments 3 have straight edges and curved surfaces disposed between said straight edges so as to give said flexible segments 3 driving torque to return them to their resting position (¶[0019]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the energy absorbing structure of Lindmark with the teaching of Duperray so as to replace the weakened hinge of Lindmark with the separate flexible segments of Duperray, including the curved surface disposed between straight edges, to preclude the need to weaken the structure while improving its damping function.

With regard to claims 3 and 17, Lindmark discloses the energy absorbing structure as a single integral element formed from a suitable plastic material suitable such as polypropylene and thus fails to 

With regard to claim 4, Duperray teaches wherein the second material has a greater elastic limit than the first material for the reason stated above.

With regard to claim 5, Lindmark discloses the first material as being a polymer material while Duperray teaches forming the flexible segments at least partially from metal, for the reasons stated above.

With regard to claims 9 and 19, Duperray teaches that the flexible segments counteract a load with a biasing force that urges the loading platform to return to its original position, as discussed above.

With regard to claim 12, Lindmark fails to disclose wherein each of the angled walls of the side supports define curved slots that receive first ends of the flexible segments, and each of the angled walls of the center support define curved slots that receive second ends of the flexible segments opposite of the first ends.  Duperray teaches curved slots in each of the components A1 and A2 in which the flexible segments are received to hold them firmly in place, thus increasing the stiffness of the terminal portions 

With regard to claims 13 and 20, Lindmark fails to disclose wherein the curved surfaces of each of the flexible segments include a convex surface that faces the base and a concave surface that faces the loading platform.  Duperray teaches the flexible segments as being curved in either direction, which in the case of the absorber of Ostaszewski would include toward the loading platform.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the energy absorbing structure of Lindmark with the teaching of Duperray such that the curved surfaces of each of the flexible segments include a convex surface that faces the base and a concave surface that faces the loading platform so as to provide greater driving torque towards returning to rest (¶[0027]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        November 5, 2021